The opinion of the Court was delivered by
Hutchinson, J.
The defendant insists, that the charge given by the Court to the jury is incorrect, in many particulars. The first clause of the charge alludes to the testimony, which tends to show that the defendant, after agreeing to deed to Martin for $300, agreed, that if the plaintiff would quiet the .claim of Martin, by some settlement to be made between them, he, the defendant, would deed to the plaintiff, on receiving the tax and interest, and that the plaintiff did so settle and quiet Martin’s .claim ; and ye.t,. the .defendant refused to deed to the plaintiff for the tax and interest, but claimed and received the sum of $300, which the plaintiff paid, rather than lose the lánd. It Seems the Court charged, that i.f the jury so found the facts, they ought to find for the plaintiff. This part of the charge is surely correct; for if these facts are true, the defendant was bound by his first contract, to deed to the plaintiff, on receiving the tax and interest, .and his taking the advantage of the plaintiff’s situation, and exacting a larger sum, after the plaintiff had complied by quieting Martin’s claim, was wrong, and was what the law deems extortion ; and the money so exacted, could not be retained by the defendant. And, this action for money had and received, well lies, in such a case : and that, without the plaintiff’s tendering to the defendant a release of title; for the plaintiff claims to recover, and has recovered, such a sum only, as makes it right for the plaintiff to retain the land, to wit, the *136sum received by the defendant, above what was comprised in the first contract. The Court also consider, that the showing the recovery of the land by the minor, in an action of ejectment, was sufficient showing of title in the minor, for the purposes of this acti0n.
The next clause of the charge is, that “gross inadequacy of price, alone, if found, was evidence from which the jury would be warranted in presuming fraud or mistake, unless there were other circumstances in the case, which would rebut the presumption.”
This part of the charge presents the true doctrine relating to inadequacy of price. It is not, of course, conclusive proof of fraud or mistake — but is, or may be, a ground of presumption of such fraud or mistake, and may be conclusive, when there is nothing to rebut. If there were nothing in the present case, hut a clear, unquestionable right in the plaintiff to receive from the defendant a deed of the premises, on paying some ten or fifteen dollars, and yet the plaintiff was induced by the defendant to give three hundred dollars for such deed, this could only be accounted for on the ground of fraud or mistake. Hence, such might well be presumed by the jury.
The remaining clause of the charge, authorizes the jury to find for the plaintiff, if they should believe, from the evidence, that the plaintiff paid this money through mistake or ignorance of the law, as it respected the rights of the minor in relation to the time allowed him to redeem; and that such mistake or ignorance was the cause of the plaintiff’s so paying the money. To this part of the charge, the defendant strongly objects, and urges the maxin, that ignorance of the law excuses no man. This maxim, if always adhered to, bears very hard in many cases. It is usually relaxed by those exercising pardoning powers, in favour of those in whom such ignorance satisfactorily appears. But, it is urged, that such ignorance is incapable of proof, and a man may feign it, if it be admitted as an excuse. This may seem plausible; and so may objections be raised, in some degree, to every use of human testimony, that it may carry with it unsuspected imposition. And if a man is in fact, ignorant of the law, and acts as he would not, if such ignorance were dispelled, and he is able, by proper evidence, to satisfy the jury that he did not, and, perhaps, could not know the law, there is no good reason why this should not, as to him, be treated as a fact in the case, and he have the benefit of his testimony. And, cases are not unfrequent, in which a man acquainted with the law, might gain an unwarrantable advantage over one wholly ignorant of such law, if shielded by this maxim, in its full extent.
But we should consider the law laid down by the judge, as applicable to the case, according to his intention, and as he virtually explains himself by his allusions to the minor’s rights to redeem, after he should become of age.
That may well be treated as a fact in this case. It was a right delineated in the deed from the collector to the defendant; and *137Martin, who had been to the collector and procured said deed from the collector to the defendant, did not know of this right. And the jury might well presume the plaintiff as ignorant as Martin. That there was such a law of the United States, which probably but few of the citizens had ever felt any interest in reading, and that it was applicable to the rights of this minor, may well be treated as a fact; and a very important one too, in this case. This Court sanction this part, also, of the charge, and in so doing, we are supported by authority. Two or three cases cited by the plaintiff’s counsel have a bearing upon this point; but the most direct is Bize vs. Dickason, et al. assignees of Bartenshlag, in the 1 Term Rep. 285. There the plaintiff paid to the assignees the full amount of the bankrupt’s debt against him, without deducting his debt against the bankrupt, which ought to have been offset, and the balance only paid to the assignees. The plaintiff, before any dividend made of the bankrupt’s estate, gave notice to the assignees of his present claim, and brought this action to recover back that money which he had a right to have retained. The plaintiff recovered; and it is treated as money paid by mistake. But there was, and could be, no other mistake than acting in ignorance, or forgetfulness of the statute which gave the plaintiff the right to offset his claim, and pay the assignees the balance only. And in that case the proof was not difficult; for it is impossible any one should believe that Bize, knowingly, understanding^ and designedly paid the whole amount with a view to receive back merely a dividend on his claim, when the law gave him security for his whole debt, by allowing him to retain it in the first instance.
Alike strong, must have been the grounds of presumption presented to the jury, in the present case. If the jury believed that the plaintiff gave three hundred dollars for the deed in question, when he had a clear right to such deed for a small sum, under his first contract with the defendant, and he, in behalf of the minor, or the minor himself had a clear right to defeat that deed, wholly, by paying the tax and interest, it is impossible they should doubt the plaintiff’s paying the $300, through mistake or ignorance of these rights.
Whatever has been urged, on the ground of the plaintiff’s purchasing in order to strengthen the title of the minor, is sufficiently answered by a reference to the first contract with the plaintiff, and comes under the first part of the charge.
Upon the foregoing views of the case, the Court direct judgment to be entered for the plaintiff, upon the verdict of the jury.
If it were necessary for the Court to resort to the situation of the parties contracting, and their means of knowledge of material facts, the case shows that the defendant acted as counsel for the guardian of the minor, in recovering this land, and must have bid off the land while he was thus acting as counsel. The defendant must of course, be presumed acquainted with those facts, much better than the plaintiff, and ought to have made a full disclosure of them to the plaintiff, and also, be*138ing a lawyer, must have had better knowledge of the law, than the plaintiff; and it appears nothing was said by him to the plaintiff, which gave Martin any knowledge of the minor’s rights.
J. C. Thompson, for the plaintiff.
Heman Allen, Bales Turner, and Gamaliel B- Sawyer, for the defendant.
Contracts between a lawyer and his client, upon a subject, concernjng which he acts as lawyer, should always be received with some degree of jealousy. There is no equality between them. The moment the attorney assumes an interest counter to that of his client, he enjoys a great advantage by his superi- or knowledge of whatever concerns the matter contracted about. The Court, however, support the verdict upon the grounds before mentioned.